Appellant still insists that the evidence is not sufficient to support the verdict. In determining such question it is the duty of this court in its reviewing capacity to determine whether there is any evidence in the record upon which the verdict of the jury might be based. In solving that question the evidence should be viewed in the strongest light. from the standpoint of the State. Taylor v. State, 87 Texas. Crim. Rep., 330, 221 S.W. 611; Mason v. State, 108 Texas. Crim. Rep., 452, 1 S.W.2d 283; Jones v. State, 117 Texas. Crim. Rep., 568, 36 S.W.2d 178.
Appellant's proposition apparently would reverse the rule just stated. It is not surprising that the jury put no credence in the testimony of appellant or his witness. Appellant admitted that he had been in the Federal penitentiary one time and in the State penitentiary three times; that one conviction was for robbery with firearms; that he had plead guilty also to ten cases. of burglary, and four for theft, some being for theft of other fans out of churches.
Appellant's sister testified that he stayed at her house the night of the alleged present burglary. Appellant's witness. (Blackie Reeves) testified that appellant stayed at his house on the night in question. The sister also testified that she did not see the stolen fan because Reeves had it in a sack, but through a torn place in the sack she saw "GE" on the fan. Reeves testified that he did not have the fan either in a sack or a box. He also testified — obviously to forestall a prosecution against himself — that he bought the fan in question from two men and got appellant to sell it for him. Appellant testified that Reeves *Page 324 
told him he got the fan in payment for work. The foregoing are only some of the contradictory statements which appear from the evidence offered by appellant.
Finding no merit in appellant's claim that the evidence is insufficient, the motion for rehearing is overruled.
Overruled.